DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Double Patenting rejection of the claims (1/28/22) is hereby withdrawn in light of the filed and approved (5/4/22) Terminal Disclaimer linking the instant application to parent Patent US 10,546,062. 

Response to Amendment
            The prior art rejection of the claims is hereby withdrawn in light of amendments to the independent claims. The 35 U.S.C. 101 rejection of the claims is also withdrawn in light of amendments to the independent claims providing a practical application of the invention in using reinforcement learning to steer the natural language application towards selecting phonetic patterns based on initial selections.

EXAMINER’S AMENDMENT
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Lois Mermelstein (# 70,763) on 5/4/22.
Please amend the claims, which were filed 4/26/22 as follows: 
1. In claim 1, ln 15, after "analysis application” and before “.”, insert ---, the training reinforcing the phonetic pattern such that the phonetic pattern is produced again for the token in a subsequent occurrence of the token---
In claim 22, ln 17, after "analysis application” and before “.”, insert ---, the training reinforcing the phonetic pattern such that the phonetic pattern is produced again for the token in a subsequent occurrence of the token---
In claim 25, ln 18, after "analysis application” and before “.”, insert ---, the training reinforcing the phonetic pattern such that the phonetic pattern is produced again for the token in a subsequent occurrence of the token---

Allowable Subject Matter
2.      Claims 1-25 are allowed. 

Reasons for Allowance          
3.        The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 22 and 25 including “modifying, to form a phonetic pattern corresponding to an input token, a second phonetic pattern corresponding to a second token, wherein the second token has a greater than a threshold degree of structural similarity with the token, wherein the second token is stored in a phonetic repository, creating new data from data of the phonetic pattern, the new data comprising a syllable sequence corresponding to the phonetic pattern, a state of a data storage device by storing the new data in a matrix of syllable sequences corresponding to the token, selecting, by executing a modified fuzzy matching algorithm using a processor and a memory, a machine interpretation option that corresponds to the token, wherein the modified fuzzy matching algorithm is modified to use a syllable sequence in the matrix in the selecting, training, using the selected option, an NL analysis application, the training reinforcing the phonetic pattern such that the phonetic pattern is produced again for the token in a subsequent occurrence of the token”
             Teng (US 8,521,539 B1) discloses an automated speech recognition system
utilizing a point of interest search method that involves searching using fuzzy matching of extended/expanded names, but does not explicitly disclose the combination of limitations recited in the independent claims
             Maruta (US PGPUB 2005/0182558 A1) discloses a speech recognition system
that involves a word expanding means to develop similar recognition candidates using a confused syllable matrix, but does not explicitly disclose the combination of limitations recited in the independent claims.
              Chen (US 7,177,795 B1) discloses an audio-based data indexing and retrieval system for processing audio-based data associated with a particular language, but does not explicitly disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658